Citation Nr: 0703993	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-01 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for manic depressive disorder with bipolar disorder, 
for the period from May 25, 1999, to April 28, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for manic depressive disorder with bipolar disorder, 
for the period from April 29, 2004, to February 17, 2005.

3.  Entitlement to a disability rating in excess of 70 
percent for manic depressive disorder with bipolar disorder, 
for the period from February 18, 2005.

4.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2005.  This matter was 
originally on appeal from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which increased the disability rating for 
service-connected manic depressive disorder with bipolar 
disorder from 10 to 30 percent effective May 25, 1999.  The 
RO decision in April 2005 increased the veteran's disability 
rating for bipolar disorder to 50 percent disabling effective 
April 29, 2004, and 70 percent disabling from February 18, 
2005.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  In 
November 2003, the Board remanded the case for additional 
development.  

The Board notes that the November 2005 Remand noted that the 
Veteran's Post-Remand Brief dated in October 2005 raised the 
issue of entitlement to a total disability rating based on 
individual unemployability.  In the November 2005 Remand, the 
Board found that this issue is inextricably intertwined with 
the increased rating issue currently on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
has characterized the issues above to adequately reflect the 
issues currently on appeal.    




FINDINGS OF FACT

1.  Since 1999, the veteran's bipolar disorder has been 
manifested by mood disturbances such as depression and 
anxiety, paranoia, persecutory ideas, interpersonal 
difficulties, some panic attacks, chronic sleep disturbances, 
poor concentration, loss of interest, and suicidal ideation 
without plan, all resulting in moderate to severe social and 
occupational impairment.

2.  The veteran's service-connected psychiatric disability 
does not preclude him from obtaining and retaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Since date of claim in 1999, a disability rating of 70 
percent for manic depressive disorder with bipolar disorder 
has been warranted.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9432 (2006).

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders and vocational rehabilitation 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, every piece of evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the November 2005 Remand, the veteran underwent a 
VA psychiatric examination in August 2006 and the RO obtained 
an opinion on the nature and severity of his service-
connected psychiatric disability and on the degree of the 
veteran's social and occupational impairment that is a result 
of this disability.  In addition, the RO requested the 
veteran to provide an employment history since May 1999, the 
number of hours worked per week, the amount of wages earned 
from his part-time employment, and documentation of any 
problems caused by his service-connected psychiatric disorder 
in relation to his employment.  Further, the RO complied with 
all of the directives of the November 2005 Remand.  Because 
of the foregoing, the Board finds that there has been 
substantial compliance with the Board's 2005 Remand.  See 
Dyment v. West, 13 Vet. App. 141 (1999).

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The General Rating Formula for Mental Disorders provides that 
a 30 percent disability rating requires: 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to  such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands;  
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such 
symptoms as: gross impairment in thought 
processes or 
communication; persistent delusions or 
hallucinations; 
grossly inappropriate behavior; 
persistent danger of 
hurting self or others; intermittent 
inability to 
perform activities of daily living 
(including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names 
of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9432. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty. The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, on July 12, 1999, the veteran filed his claim 
for an increase over the existing 10 percent.  The November 
1999 rating decision on appeal granted a 30 percent rating.  
During the course of the appeal, in an April 2005 decision, 
the RO increased the veteran's evaluation from 30 to 50 
percent effective April 29, 2004, and from 50 to 70 percent 
effective February 18, 2005.  Because the increases were not 
granted back to the date of claim, July 12, 1999, the RO 
essentially granted a "staged" rating.  Consequently, the 
Board must consider whether the veteran is entitled to an 
evaluation in excess of 30 percent prior to April 29, 2004, 
whether he is entitled to an evaluation in excess of 50 
percent between April 29, 2004 and February 18, 2005, and 
whether he is entitled to an evaluation in excess of 70 
percent after February 18, 2005.  In this situation, the 
Board is not limited to the three existing stages or to the 
dates that serve as a boundary between stages.  VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

In looking at the evidence from 1999 to the present, as 
contained in VA examinations and outpatient treatment 
records, the veteran's GAF scores have ranged from a low of 
35 to a high of 61.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., a depressed 
individual avoids friends, neglects family, and is unable to 
work; a child frequently beats up younger children, is 
defiant at home, and is failing at school).  See DSM-IV at 
44-47. A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

Some of the scores are so close in time it is difficult to 
get an accurate picture of the veteran's level of 
functioning.  The GAF score of 61 assigned in a VA outpatient 
note of May 1999 seems out of range with the majority of the 
assessments of the veteran's functioning.  The majority of 
the scores in this case are in the 41-50 or 51-60 range, 
indicating moderate to serious impairment. 

A VA outpatient treatment note dated May 1999 indicates that 
the veteran was diagnosed with bipolar disorder twenty years 
ago with an initial episode of depression.  At the 
examination the veteran reported low energy and a low sex 
drive.  The examiner noted that the veteran was depressed and 
denied delusions, suicidal ideation and homicidal ideation.  
The veteran denied experiencing hallucinations.  The examiner 
found a GAF score of 61.  While the examiner suggested that 
the veteran take a mood stabilizer, the veteran reported that 
he prefers not to take any medications.  

A VA outpatient treatment note dated July 1999 indicates that 
the veteran reported that his mood was erratic and that he 
was more depressed.  The veteran reported having problems 
with his memory.  The veteran also reported that the 
medications that he was taking make him nervous.      

A September 1999 VA psychiatric examination report indicates 
that the veteran has "Bipolar I Disorder, mixed type."  The 
examiner found that the veteran's mood was depressed, his 
affect was normal and congruent, and he was oriented to 
person, place and time.  The examiner noted that the veteran 
admits to thoughts about suicide; however, he does not intend 
to commit suicide in the future.  The veteran noted that he 
was currently taking the antidepressant sertraline.  The 
examiner described the veteran's social functioning as fair.  
He reported that the veteran is able to visit outside of the 
home, talk on the telephone, send a letter in the mail, and 
to read the newspaper.  The examiner found a GAF score of 55.

The July 2000 VA outpatient treatment note indicates that the 
veteran's condition had worsened.  The note indicated that 
the veteran was overwhelmed and without the ability to sort 
out priorities and issues.  The examiner reported that the 
veteran's speech was pressured and difficult to redirect at 
times.  The veteran reported the onset of panic attacks 
during the past two months.  He reported about 10 episodes 
and described that during these attacks he experiences 
problems breathing, tightness in his chest and stomach, 
confusion, and following the attack the onset of a headache.  
The veteran reported that he works limited duties at the post 
office and works nights.  The veteran also reported paranoia.  
The examiner reported that the veteran told him that he has 
taken various medicines for his psychiatric condition but 
that he does not like the effects of the medicines.  The 
examiner noted that the veteran continues to dance around the 
medicine issues. 

In the October 2000 VA psychiatric outpatient assessment 
report, the examiner indicated that the veteran had a GAF 
score of 45.  The examiner noted that the veteran had a four 
year history of memory impairment, confusion attacks, and a 
history of unmedicated bipolar disease.  The examiner also 
reported that the veteran appeared depressed and tearful 
during the interview.  The veteran reported decreased energy, 
intermittent sleep problems, and racing thoughts.  At the 
examination, the veteran reported that he had only slept for 
two hours in the past three days.  The assessment report 
indicated that the veteran was taking paxil and neurontin. 

A March 2001 note concerning treatment for other physical 
conditions noted that the veteran complained of racing 
thoughts and he was frankly tangential during the examination 
with pressured speech.  He was euphoric and laughed 
inappropriately at times. 

The May 2001 psychiatric examination report indicated that 
the veteran had a GAF score of 60.  The examiner noted that 
the veteran was able to communicate during the interview, and 
that the veteran does not have thoughts of suicide.  The 
veteran reported that he has had panic attacks once a week 
which are accompanied by difficulty breathing and sweating.  
He also reported loss of concentration.  

The December 2001 VA outpatient treatment note indicated a 
GAF score of 40.  At the examination the veteran reported 
being stressed through the holiday season.  He reports 
feeling sad and helpless regarding his two children that he 
cannot see for the holidays.  He reports that he has 
intermittent suicidal ideas but denies any plan or intention 
to act on them.  He reported that he does not hear voices 
anymore.  The examiner found that the veteran's concentration 
and attention were somewhat impaired.  

VA outpatient treatment notes from February 2002 to April 
2002 indicate that the veteran denied any recent panic 
attacks and that he was purportedly taking his medications.  
The veteran reported occasional voices, but not threatening 
in context.  The veteran also reported that he has a good 
relationship with his wife.  The veteran had a GAF score of 
55 at both examinations. 

A May 2002 VA outpatient treatment note shows that the 
veteran had experienced an episode of confusion that lasted 
for about 15 minutes.  He reported driving to work and 
realized that he was in front of his home in thirty minutes 
time.  He also reported having stress related to work.  He 
had an altercation with one of his supervisors who told him 
that he is not ill and that he can work with both arms.  
During the examination, the veteran reveals intermittent 
sadness but no crying spells.  He denies hopelessness or 
helplessness.  He reports that since he changed his position 
at work that he had two "mild panic attacks."  The examiner 
notes that the veteran was oriented times 3.  Speech is 
fluent with normal rate and rhythm.  No paranoia or delusions 
were noted.  The veteran's GAF score was 50.   

The December 2002 VA outpatient treatment note indicates that 
the veteran has had a history of bipolar disorder for many 
years.  The note also indicates that he was not on mood 
stabilizing medication.  The veteran had periods of mood 
instability, insomnia, followed by periods of feeling 
depressed and sad.  The veteran denied suicidal and homicidal 
ideas.  The examiner did note that the veteran was 
experiencing racing thoughts.  The examiner reported that the 
veteran appears to be nondangerous to self or others.  

A January 29, 2003, VA outpatient treatment note indicates 
that the veteran's bipolar disorder is under "good control 
with 750 mgs of divalproex per day."  The veteran reported 
that he is sleeping well and regularly, his thoughts no 
longer race, and that the people he works with say that his 
speech is no longer fast.  He denies any depressive symptoms.  
A March 21, 2003, VA treatment note indicates that the 
veteran's bipolar affective disorder with psychotic features 
is well controlled on the current medication schedule.

A March 31, 2003, VA Mental Health outpatient treatment note 
indicates that the veteran sought treatment because he 
reportedly had memory loss for six hours.  The veteran 
reported that he left work and drove to another destination 
when he wanted to drive home.  The medical work-up on the 
veteran was negative.  The examiner noted that the veteran 
reported that he has been medicine compliant. 

The April 2004 Psychological Evaluation by Dr. Rochelle 
indicates the veteran had a GAF score of 50.  At the 
examination, the veteran reported that he has problems with 
short-term memory, decreased ability to concentrate, 
decreased cognitive processing speed, and difficulties with 
problem-solving.  The veteran reported emotional difficulties 
which include: anxiety, depression, feelings of hopelessness, 
decreased interest in normal activities, and intermittent 
suicidal ideation for many years but denied plan.  

While Dr. Rochelle indicates that the veteran's ability to 
sustain employment is marginal, he reported that his non-
compliance with medications has complicated the veteran's 
ability to sustain employment.  Dr. Rochelle opined:

In terms of his psychological adjustment, 
[the veteran] was diagnosed with Bipolar 
in 1979, but has largely declined 
treatment.  He had, nevertheless, 
compiled a long list of academic and 
vocational successes, including two 
college degrees and an extensive 
employment history at a fairly high 
level.  For someone with [the veteran's] 
educational and employment history, his 
more recent position as a Flat Sort Clerk 
with the Postal Service, suggests that he 
has had a decline in functioning.

Dr. Rochelle explained that testing revealed anxiety, severe 
depression, persecutory ideas, and interpersonal 
difficulties.  The veteran acknowledged a chronic history of 
suicidal ideation, but denied plan or intent.  The examiner 
reported that the veteran's non-compliance with medications 
has complicated the veteran's ability to sustain employment.    

A September 2004 VA mental health assessment report indicates 
the veteran had complained of depression and insomnia.  The 
veteran denied auditory/visual hallucinations and delusions.  
He denied suicidal ideation or intent; however, he did admit 
previous suicidal thoughts but no plan.  He reported that he 
does not want to kill himself because he knows the impact 
that would have on his 12 year old daughter.  He reported no 
aggressive or violent ideation or intent.

The February 2005 and August 2006 VA psychiatric examination 
reports indicate that the veteran had GAF scores of 35.  
These VA examination reports also indicated that the veteran 
is unemployable.

The February 2005 VA psychiatric examination report indicates 
that the veteran is tremendously disturbed.  The examiner 
summarized the veteran's condition by stating that he is a 
very fragile individual who has been severely depressed for a 
long time.  He functions at a very low level and can be 
considered unemployable for the foreseeable future.  He 
reported that the veteran was well oriented to time, place, 
person, and situation.  His affect is flat, blunted, and he 
is severely depressed and psychologically inert.  His 
reasoning is poor.  The veteran's concentration was very poor 
and is similar to the mild range of retardation.  The 
examiner opined: "[The veteran] is barely able to perform 
his basic activities of daily living in his present state of 
severe clinical depression.  He is extremely poorly groomed 
and his over-all tends to be psychologically inert.  His 
activities are very restricted and he is extremely fearful, 
paranoid, and has very low energy." 

The August 2006 VA psychiatric examination report indicates 
that the veteran is definitely unemployable because of his 
severe mental illness.  The examiner explained that the 
veteran is barely able to function at all socially or 
occupationally.  The examiner reported that his social skills 
are extremely poor, he is fatigued and apathetic, and he is 
poorly dressed and poorly groomed.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating from the date of the veteran's 
claim, July 12, 1999.  See 38 C.F.R. § 4.7.  

The veteran's symptoms include mood disturbances such as 
depression and anxiety, with alternating periods of 
depression and mania.  The veteran has demonstrated 
restricted affect upon examination, and his mood alternates, 
inappropriately, between crying and laughing.  Several 
examiners have commented on poor or impaired concentration, 
to the point that it was labeled mild retardation by the 2005 
examiner.  He sometimes displays poor memory as well, and 
does complain of memory lapses.  He has consistently, since 
1999, displayed pressured speech, often with tangential or 
circumstantial answers.  When his speech is not pressured, 
some examiners have noted that it is slow with long pauses to 
answer questions.  It also appears that the veteran is, at 
times, unable to maintain personal hygiene.  There are 
several notations in the record to this effect.  

The extent of his social functioning is unclear.  Although 
the VA examiner in 1999 commented on the veteran's ability to 
visit outside the home, the examiner only considered the 
level of the veteran's social functioning to be "fair."  
The 2006 examiner commented that the veteran's social skills 
are poor and stated the veteran was barely able to function 
socially.  It is true that he has maintained a rather lengthy 
marriage, but it appears from the record that this is his 
only social contact (along with his child).  The 1999 VA 
examiner stated the veteran's response to stress is to 
isolate himself.  

The extent of the veteran's occupational impairment is also 
unclear.  When he initially filed his claim in 1999, he 
stated he was only working part-time.  However, during the 
May 2001 examination it was noted that he was working 40 
hours per week, and during the August 2005 examination it was 
noted that he was working nights, from 10 pm to 6:30 am.  
Regardless, at all times, the veteran has relayed being 
placed on limited duty or missing time from work due to 
physical problems.  He has never alleged his psychiatric 
symptomatology interferes with his occupation, although it 
must to some extent.  There are at least a few references in 
the record to difficult relations with co-workers.

Based on this evidence, the Board concludes his overall level 
of disability more nearly approximates that consistent with a 
70 percent rating.  The GAF scores of record support the 
Board's conclusion that a higher rating is warranted.  As 
noted above, the majority of the scores reflect at least 
moderate, and some serious to severe, impairment in social 
and occupational functioning, which is commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 70 percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
The medical evidence shows a consistent level of disability, 
and consequently a 70 percent rating is warranted from the 
date of claim.

However, the Board finds that the evidence viewed in its 
entirety does not show psychiatric disability productive of 
total occupational and social impairment.  There is no 
evidence of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Persistent danger of hurting self is one of the criteria for 
a 100 percent rating, and the veteran does have suicidal 
ideation.  But the veteran does not have any intent or any 
other symptoms ordinarily associated with total social and 
occupational impairment, such as those described above.  More 
importantly, he does not have total social and occupational 
impairment.  He does have deficiencies in these areas, but 
that, as well as suicidal ideation, is contemplated in 
ratings lower than 100 percent.  He is working, and has 
worked at the Post Office for more than ten years.  He has 
also been married for more than 25 years.  Overall, he does 
not meet the criteria for a 100 percent rating.  He does not 
exhibit hallucinations, delusions, or inappropriate behavior.  
Although his personal hygiene is sometimes compromised, there 
are no indications that he is not able to maintain minimal 
hygiene.  There is no objective evidence of disorientation.  
He does have some social isolation, but he has at least some 
contact with others including his family and through his 
employment.  He does not have total social and occupational 
impairment.  He does have deficiencies in these areas, as 
discussed above, but the fact remains that he has been able 
to maintain a lengthy marriage and he was able to achieve 
some measure of stability in his work despite his psychiatric 
symptoms.  Therefore, a higher rating than 70 percent is not 
warranted.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating, but no higher.  The Board 
considered assigning the veteran a rating higher than 70 
percent, but the preponderance of the evidence is against 
assignment of a higher rating.  

Unemployability

As noted in the Board's prior remand, the veteran's 
representative had raised the issue that VA should consider 
whether the veteran's psychiatric disorder renders him 
unemployable.  His only service-connected disability is 
bipolar disorder, which is rated as 70 percent disabling. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions, especially 
nonservice-connected reflex sympathetic dystrophy.  However, 
these have not been taken into account by the Board in 
evaluating his individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has two college degrees.  He now works at the 
post office, and has worked there for more than 10 years.  It 
is not clear what his duties currently entail.  The last 
description in the record of his position was working with 
damaged mail.  There are notations in the last few years that 
he was in a new position, but no details were provided.  

The veteran has made no allegations that his service-
connected psychiatric disability renders him unemployable.  
In fact, he is working, full time, and stated at the most 
recent examination that he intended to continue working as 
long as possible.  Although there were some fears he 
expressed a few years ago that he might lose his job because 
of his limited duty status (due to a nonservice-connected 
physical condition), that has apparently not occurred. 

The preponderance of the evidence is against concluding that 
the veteran's psychiatric disorder renders him unemployable 
in light of the fact that he is working and has done so for 
quite some time.  The representative argued that this 
employment is marginal.  That allegation was based on the 
1999 statements that the veteran was only working part-time, 
a situation that has since resolved as described above.  More 
importantly, the veteran was given an opportunity upon remand 
to submit information as to his work hours and earnings, so 
that a determination could be made as to whether his 
employment was only marginal.  He did not provide this 
information.  Without such a showing, this is pure 
speculation on the part of his representative.  The only 
information of record concerning earnings is a December 2003 
evaluation conducted for purposes of vocational 
rehabilitation which indicated the veteran was making $800 
per week, with income of $46,000 the prior year - far more 
than marginal employment.

There are indications in the medical evidence that the 
veteran's psychiatric symptoms are severe enough to render 
him unemployable, but the fact is that he remains employed at 
this time.  A total rating will not be granted based on the 
hypothetical situation.  The veteran has not reported any 
difficulties with employment because of his service-connected 
condition.  These medical opinions are simply not persuasive 
in light of the fact that the veteran has been able to 
maintain full-time employment.  Although the veteran's 
service-connected psychiatric disability clearly affects his 
ability to perform certain types of work, such as those that 
would involve extensive public contact or high levels of 
stress, the evidence does not indicate that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment, such as he is now.  

Although the veteran's service-connected conditions are 
severe and, as such, limit his occupational opportunities, 
they are not shown to be of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  The record does not reflect any periods of 
hospitalization for the veteran's service-connected 
psychiatric condition. 

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected condition alone does not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  He has been able to hold employment for more 
than ten years, and the preponderance of the evidence is 
against finding that his service-connected condition has 
resulted in any unemployability or any limitations within 
that position.  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability or that he is incapable of performing the physical 
acts required by employment due solely to his service-
connected disability, even when his disability is assessed in 
the context of subjective factors such as his occupational 
background and level of education.  Therefore, a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.



Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated February 2004, December 2005, and May 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although these letters were not 
sent prior to initial adjudication of the veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2005, June 2005, and 
September 2006.  The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  The RO's May 2006 letter specifically told the 
claimant to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
the effective date to be assigned, and no further notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
The Board also concludes VA's duty to assist has been 
satisfied.
The veteran's service medical records, VA medical treatment 
records, and private treatment records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The veteran was also accorded VA psychiatric examinations in 
September 1999, May 2001, February 2005, and August 2006.  38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
1999, May 2001, February 2005, and August 2006 VA 
examinations were thorough, objective, and adequate upon 
which to base a decision and are supported by VA outpatient 
treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to a 70 percent disability rating for bipolar 
disorder is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


